DETAILED ACTION
1.	Claims 21-36 have been presented for examination.
	Claims 1-20 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 21-36 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 20 and similarly recited in claims 35 and 36:
(i) derive a second factor indicating a state in an analysis target, which is a product, when a first factor is given to the analysis target, according to a physical phenomenon with which the analysis target is to comply; (ii) derive, based on the second factor, a third factor according to a physical phenomenon with which the analysis target is to comply; and, based on a result of evaluating the derived third factor, decide the first factor corresponding to the third factor, wherein: the third factor is a factor indicating a result occurred in the analysis target with both the first factor and the second factor as a cause; the second factor is a factor individually determined with respect to each of components of the analysis target; the third factor is not a factor individually determined with respect to each of the components of the analysis target but is a factor determined with respect to a set of the components of the analysis target; the computer processor is further configured to determine whether an evaluation value with respect to the derived third factor satisfies a predetermined condition, when the evaluation value with respect to the derived third factor does not satisfy the predetermined condition, …set a new analysis target and newly derive the second factor indicating a state in the new analysis target and newly derive the third factor with respect to the new analysis target; the second factor indicates a state of the component in the new analysis target, andBIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/mkhApplication No.: 16/646,516Docket No.: 1551-0372PUS1 …Reply to Office Action of May 26, 2021Page 3 of 10,,,,…..decide a production process of the product based on the evaluation value with respect to the derived third factor satisfying the predetermined condition.
The Examiner notes the closest prior art of record U.S. Patent No. 8,285,522 Tryon, III et al. which recites the use of probabilistic analysis methods to address the effects of the random nature associated with material .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



September 7, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128